Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6,7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011127002.
	The reference exemplifies (#4-7) blends of 100 parts polycarbonate, 1.05-1.4 parts of C2-1, 0.55 parts E-1, 0.55-1.1 parts of D-2 or D-3 and various other 

	In regards to applicant’s dependent claims:
	The polycarbonate (ie Panlite L-1225WS paragraph 130) inherently has a Mv of  20,900 (see paragraph 174  of Tomoda 2011/0077332) which is close to Mw.
	The blend is useful as various articles (paragraph 132).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2011127002.
JP2011127002 applies as explained above. 
The cited example’s epoxy functional polymer has a Mw of 52,000 (paragraph 125). However, the reference (paragraph 75) suggests a Mw as low as 30,000 is most preferred. Producing a similar blend with a lower Mw for the epoxy polymer would have been at least obvious if not considered anticipatory.


Claim 8 is rejected under 35 U.S.C. 103 as obvious over JP2011127002.
JP2011127002 applies as explained above. 
The ratio of sulfonate to fluorinated polymer in the cited example is 0.055 to 0.55. 
.

Claim 9 and 10 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2011127002.
JP2011127002 applies as explained above. 
It does not appear that the reference performs the same tests as in applicant’s claims. Given the reference suggests the same materials in the same amounts as applicant, presumably the same properties would result. The burden of proving otherwise is shifted to applicant (MPEP2112 V.).

Claims 1,2,6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105907074.
	The reference exemplifies (#5) a blend of 91.6 parts polycarbonate, 5 parts ABS, 1 parts of a styrene/acrylonitrile/glycidylmethacrylate copolymer (ie applicant’s modified aromatic vinyl polymer), 0.5 parts potassium perfluorobutanesulfonate (ie applicant’s sulfonate), 0.5 parts PTFE (ie applicant’s fluorinated olefin resin) and various additives.
	
	In regards to applicant’s dependent claims:
	The polycarbonate has a MI of 8-12g/10min (paragraph   zz). This would require a Mw within applicant’s range (see page 181 of The Handbook of Polycarbonate Science and Technology).
.

Claim 9 and 10 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN105907074.
CN105907074 applies as explained above. 
It does not appear that the reference performs the same tests as in applicant’s claims. Given the combination results in the same materials in the same amounts as applicant, presumably the same properties would result. The burden of proving otherwise is shifted to applicant (MPEP2112 V.).

Claims 1-3 and 5-11 rejected under 35 U.S.C. 103 as obvious over JP2016104835 in view of Tomoda 2010/0113660.
	J’835 exemplifies (#3-6,8,10-15) blends of 100 parts polycarbonate, 0.05 or 0.4 parts of C-1, 0.05 parts F-1 and various other components. C-1 is a polymer of glycidyl methacrylate and styrene which qualifies as applicant’s modified aromatic vinyl copolymer. F-1 (paragraph 47) is potassium perfluorobutanesulfonate which is applicant’s sulfonate.
	These examples lack PTFE. However, the reference suggests flame retardant aids (paragraph 38). “Flame retardant aid” is recognized in the art as typically being PTFE (see Tomoda paragraph 47) in amounts of ~0.09-0.17 parts (see table 1 of Tomoda). It would have been obvious to include 0.09-0.17 parts of PTFE as J’835’s “flame retardant aid” for its known effect.


	In regards to applicant’s dependent claims:
	The polycarbonate (ie Panlite L-1225WS paragraph 42 of J’835) inherently has a Mv of  22,400 which is close to Mw.
	The polycarbonate may include a trivalent phenol (paragraph 11 of J’835) which results in a branched polycarbonate.
The styrene/glycidyl acrylate polymer (Marproof  G0250SP) inherently has a Mw of 20,000 (see page 55 of the NOF Comprehensive Catalogue).
The ratio of styrene/glycidyl acrylate polymer to sulfonate in the cited examples are 0.05 to 0.05 (ie 1:1).
The 0.09-0.17 parts of PTFE per 0.05 parts potassium perfluorobutanesulfonate meets applicant’s sulfonate:fluorinated olefin ratio.
It does not appear that J’835 performs the same tests as in applicant’s claims. Given the combination results in the same materials in the same amounts as applicant, presumably the same properties would result. The burden of proving otherwise is shifted to applicant (MPEP2112 V.).
	The blend is useful as various articles (paragraph 8 of J’835).

Claim 4 rejected under 35 U.S.C. 103 as obvious over JP2016104835 in view of Tomoda 2010/0113660 in further view of the NOF Comprehensive Catalogue and Eckel 2020/0270451.
JP2016104835/Tomoda apply as explained above.


142g GMA                     mol glycidyl group                                                                        -----------------------    x    ---------------------------   = .458g GMA/g polymer or 45.6%
   mol glycidyl groups          310 g  polymer


This is slightly above the claim’s 40% maximum. JP2016104835 gives no general guidance regarding the amount of glycidyl methacrylate in the St/GMA copolymer. However, the NOF Catalogue shows other commercial St/GMA copolymer (ie Marproof G-0130SP) would have the required GMA content. Furthermore, Eckel (paragraph 183) teaches appropriate St/GMA copolymers in flame retarded polycarbonate compositions have a styrene:GMA ratio of 83-50:17-50%
	It would have been obvious to slightly lower the GMA content in JP2016104835’s exemplified St/GMA copolymer anywhere within the ranges commercially available and also known to be effective for flame retarded polycarbonate compositions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/2/21